 Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                 PageID.1     Page 1 of 24



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN

 TREMAINE BLAKE,
                                                                      COMPLAINT
                                          Plaintiff,
                                                                      C.A. No.: 4:18-cv-13815


        -v.-
 EQUIFAX INFORMATION SERVICES, LLC,
 CAPITAL ACCOUNTS, LLC,
 DORT FEDERAL CREDIT UNION,
 CAPITAL ONE FINANCIAL CORPORATION.

                                      Defendant(s).


       Plaintiff Tremaine Blake (“Plaintiff”), by and through her attorneys, and as and for her

Complaint against Defendants Equifax Information Services, LLC ("Equifax"), Dort Federal Credit

Union (“Dort”), Capital One Financial Corporation (“Capital One”) and Capital Accounts, LLC

(“CA”) respectfully sets forth, complains and alleges, upon information and belief, the following:



                                       INTRODUCTION

   1. Plaintiff brings this action for damages arising from the Defendant's violations of 15

       U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).

   2. Plaintiff also brings this action for damages arising from the Defendants who are debt

       collectors, violations of 15 U.S.C. § 1692 et seq., commonly known as the Fair Debt

       Collections Practices Act (“FDCPA”).




                                            PARTIES




                                                 1
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18               PageID.2      Page 2 of 24



 3. Plaintiff is a resident of the State of Michigan, County of Genesee, residing at 3610 Suffolk

    Court, Flushing, MI, 48433.

 4. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

    U.S.C. § 1681a(c) and 15 U.S.C. § 1692.

 5. Defendant Equifax Information Services, LLC is a consumer reporting agency as defined

    by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities in this

    judicial district. Defendant Equifax is a Georgia corporation registered to do business in

    the State of Michigan, and may be served with process upon the CSC- Lawyers

    Incorporating Service its registered agent for service of process at 601 Abbot Road, East

    Lansing, MI, 48823.

 6. At all times material here to Equifax is a consumer reporting agency regularly engaged in

    the business of assembling, evaluating and disbursing information concerning consumers

    for the purpose of furnishing consumer reports, as said term is defined under 15 U.S.C.

    § 1681(d) to third parties.

 7. At all times material hereto, Equifax disbursed such consumer reports to third parties under

    a contract for monetary compensation.

 8. Defendant Capital Accounts, LLC is a "debt collector" as the phrase is defined in 15

    U.S.C. § 1692(a)(6) and used in the FDCPA.

 9. Defendant Capital Accounts was acting as a debt collector with respect to the collection of

    the Plaintiff’s alleged debt.

 10. Defendant Capital Accounts is a person who furnishes information to consumer reporting

    agencies under 15 U.S.C. § 1681s-2 and can be served c/o of the registered agent Incorp

    Services, Inc., 2285 S Michigan Road, Eaton Rapids, MI, 48827.




                                              2
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                 PageID.3      Page 3 of 24



 11. Defendant Dort Federal Credit Union is a person who furnishes information to consumer

    reporting agencies under 15 U.S.C. § 1681s-2 with an address at 9048 Holly Road, Grand

    Blanc, Michigan, 48439.

 12. Defendant Capital One Financial Corporation is a person who furnishes information to

    consumer reporting agencies under 15 U.S.C. § 1681s-2 with an address at 1680 Capital

    One Drive, Mclean, VA, 22102.



                              JURISDICTION AND VENUE

 13. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

    U.S.C. § 1681p et seq. Additional claims fall under 28 U.S.C. § 1331, as well as 15 U.S.C.

    § 1692 et seq.

 14. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that the

    acts and transactions occurred here, Plaintiff resides here, and Defendant transacts business

    here.

                                FACTUAL ALLEGATIONS

 15. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

    fully stated herein with the same force and effect as if the same were set forth at length

    herein.


                            FDCPA Violation by Defendant Capital Accounts

 16. On information and belief, on a date better known to Defendant CA, Defendant CA began

    collection activities on an alleged consumer debt from the Plaintiff (“Alleged Debt”) on

    behalf of the Foot and Ankle Institute of SE.




                                               3
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                 PageID.4      Page 4 of 24



 17. This alleged debt was incurred as a financial obligation that was primarily for personal,

    family or household purposes and is therefore a “debt” as that term is defined by 15 U.S.C.

    § 1692a(5).

 18. Specifically, the Alleged Debt was a medical debt, which is defined as a personal obligation

    and consumer debt under the FDCPA.

 19. The reporting of a debt to a credit reporting agency by a debt collector is a communication

    covered by the FDCPA, as is the failure to communicate information.

 20. Plaintiff disputed the Alleged Debt directly with the Defendant with a dispute letter on

    June 27, 2018.

 21. Plaintiff examined her credit report again on August 9, 2018 and found that Defendant had

    re-reported the credit account to the bureau(s) in August 2018.

 22. With the failure to remove the trade line, the Plaintiff’s credit score, a benchmark for near

    all facets of life in today’s society has been deflated.

 23. The Plaintiff’s credit score has been lowered, which has resulted in inability to gain credit,

    less favorable interest rates and could hinder future employment opportunities.

 24. As a result of Defendant's deceptive, misleading and unfair debt collection practices,

    Plaintiff has been damaged.



                               Capital Accounts Dispute and Violation


 25. On information and belief, on a date better known to Defendant Equifax, Equifax prepared

    and issued credit reports concerning the Plaintiff that included inaccurate information

    relating to her CA medical debt.




                                                4
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                PageID.5      Page 5 of 24



 26. The inaccurate information furnished by Defendant CA and published by Defendant

    Equifax is inaccurate since the credit reporting states an incorrect balance for the alleged

    debt.

 27. Defendants have been reporting this inaccurate information through the issuance of false

    and inaccurate credit information and consumer reports that they have disseminated to

    various persons and credit grantors, both known and unknown.

 28. Plaintiff notified Equifax that she disputed the accuracy of the information being reported,

    on or around June 27, 2018 specifically stating in a letter that she the increasing balance.

 29. It is believed and therefore averred that Defendant Equifax notified Defendant CA of

    Plaintiff’s dispute.

 30. Upon receipt of the dispute of the account from the Plaintiff by Equifax, CA failed to

    conduct a reasonable investigation and continued to report false and inaccurate adverse

    information on the consumer report of the Plaintiff with respect to the disputed account,

    including the misstated balance.

 31. Despite the dispute by the Plaintiff that the information on her consumer report was

    inaccurate with respect to the disputed account, Equifax did not evaluate or consider any of

    the information, claims, or evidence of the Plaintiff and did not make an attempt to

    substantially reasonably verify that the derogatory information concerning the disputed

    account was inaccurate.

 32. Notwithstanding Plaintiff’s efforts, Defendant Equifax sent Plaintiff correspondence

    indicating their intent to continue publishing the inaccurate information and Defendants

    continued to publish and disseminate such inaccurate information to other third parties,

    persons, entities and credit grantors.




                                               5
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                    PageID.6   Page 6 of 24



 33. As of the date of the filing of the filing of this Complaint, Defendant CA continues to

    furnish credit data which is inaccurate and materially misleading, and Defendant’s Equifax

    reporting of the above-referenced trade line continues to be inaccurate and materially

    misleading.

 34. Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and credit

    score.

 35. As a result of Defendants’ conduct, Plaintiff has suffered a decreased credit score as a

    result of the inaccurate information on Plaintiff’s credit file.


                           Dort Federal Credit Union Dispute and Violation


 36. On information and belief, on a date better known to Defendant Equifax, Equifax prepared

    and issued credit reports concerning the Plaintiff that included inaccurate information

    relating to her Dort credit union account.

 37. The inaccurate information furnished by Defendant Dort and published by Defendant

    Equifax is inaccurate since the account contains incorrect late payments notations.

 38. Defendants have been reporting this inaccurate information through the issuance of false

    and inaccurate credit information and consumer reports that they have disseminated to

    various persons and credit grantors, both known and unknown.

 39. Plaintiff notified Equifax that she disputed the accuracy of the information being reported,

    on or around June 27, 2018 specifically stating in a letter that she was disputing the

    incorrect late payments.

 40. It is believed and therefore averred that Defendant Equifax notified Defendant Dort of

    Plaintiff’s dispute.




                                                 6
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                    PageID.7   Page 7 of 24



 41. Upon receipt of the dispute of the account from the Plaintiff by Equifax, Dort failed to

    conduct a reasonable investigation and continued to report false and inaccurate adverse

    information on the consumer report of the Plaintiff with respect to the disputed account,

    including late payment notations.

 42. Furthermore, Dort failed to mark the account as disputed despite receiving the dispute

    letter from Plaintiff.

 43. Despite the dispute by the Plaintiff that the information on her consumer report was

    inaccurate with respect to the disputed account, Equifax did not evaluate or consider any of

    the information, claims, or evidence of the Plaintiff and did not make an attempt to

    substantially reasonably verify that the derogatory information concerning the disputed

    account was inaccurate.

 44. Notwithstanding Plaintiff’s efforts, Defendant Equifax sent Plaintiff correspondence

    indicating their intent to continue publishing the inaccurate information and Defendants

    continued to publish and disseminate such inaccurate information to other third parties,

    persons, entities and credit grantors.

 45. As of the date of the filing of the filing of this Complaint, Defendant Dort continues to

    furnish credit data which is inaccurate and materially misleading, and Defendant’s Equifax

    reporting of the above-referenced trade line continues to be inaccurate and materially

    misleading.

 46. Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and credit

    score.

 47. As a result of Defendants’ conduct, Plaintiff has suffered a decreased credit score as a

    result of the inaccurate information on Plaintiff’s credit file.




                                                7
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                 PageID.8     Page 8 of 24




                                     Capital One Dispute and Violation


 48. On information and belief, on a date better known to Defendant Equifax, Equifax prepared

    and issued credit reports concerning the Plaintiff that included inaccurate information

    relating to her Capital One credit card.

 49. The inaccurate information furnished by Defendant Capital One and published by

    Defendant Equifax is inaccurate since the credit reporting contains incorrect late payments.

 50. Defendants have been reporting this inaccurate information through the issuance of false

    and inaccurate credit information and consumer reports that they have disseminated to

    various persons and credit grantors, both known and unknown.

 51. Plaintiff notified Equifax that she disputed the accuracy of the information being reported,

    on or around June 27, 2018 specifically stating in a letter that she was disputing these late

    payments.

 52. It is believed and therefore averred that Defendant Equifax notified Defendant Capital One

    of Plaintiff’s dispute.

 53. Upon receipt of the dispute of the account from the Plaintiff by Equifax, Capital One failed

    to conduct a reasonable investigation and continued to report false and inaccurate adverse

    information on the consumer report of the Plaintiff with respect to the disputed account,

    including the reporting of these late payments.

 54. Furthermore, Capital One failed to mark the account as disputed despite receiving the

    dispute letter from Plaintiff.

 55. Despite the dispute by the Plaintiff that the information on her consumer report was

    inaccurate with respect to the disputed account, Equifax did not evaluate or consider any of


                                                 8
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                    PageID.9    Page 9 of 24



    the information, claims, or evidence of the Plaintiff and did not make an attempt to

    substantially reasonably verify that the derogatory information concerning the disputed

    account was inaccurate.

 56. Notwithstanding Plaintiff’s efforts, Defendant Equifax sent Plaintiff correspondence

    indicating the intent to continue publishing the inaccurate information and Defendants

    continued to publish and disseminate such inaccurate information to other third parties,

    persons, entities and credit grantors.

 57. As of the date of the filing of the filing of this Complaint, Defendant Capital One continues

    to furnish credit data which is inaccurate and materially misleading, and Defendant’s

    Equifax reporting of the above-referenced trade line continues to be inaccurate and

    materially misleading.

 58. Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and credit

    score.

 59. As a result of Defendants’ conduct, Plaintiff has suffered a decreased credit score as a

    result of the inaccurate information on Plaintiff’s credit file.



                                FIRST CAUSE OF ACTION
                       (Willful Violation of the FCRA as to Equifax)
 60. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

    fully state herein with the same force and effect as if the same were set forth at length herein.

 61. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.,

 62. Equifax violated 15 U.S.C. § 1601(e) by failing to establish or to follow reasonable

    procedures to assure maximum possible accuracy in the preparation of the credit report and

    credit files that Equifax maintained concerning the Plaintiff.


                                                9
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                 PageID.10      Page 10 of 24



   63. Equifax has willfully and recklessly failed to comply with the Act. The failure of Equifax to

      comply with the Act include but are not necessarily limited to the following:

              a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;

              b) The failure to correct erroneous personal information regarding the Plaintiff after

                  a reasonable request by the Plaintiff;

              c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by the Plaintiff;

              d) The failure to promptly and adequately investigate information which Defendant

                  Equifax had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

              f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                  the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Equifax to

                  delete;

              h) The failure to take adequate steps to verify information Equifax had reason to

                  believe was inaccurate before including it in the credit report of the consumer.

   64. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage by

      loss of credit, loss of ability to purchase and benefit from credit, and the mental and

      emotional pain, anguish, humiliation and embarrassment of credit denial.




                                                10
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                   PageID.11       Page 11 of 24



   65. The conduct, action and inaction of Equifax was willful rendering Equifax liable for actual,

       statutory and punitive damages in an amount to be determined by a Judge/ and or Jury

       pursuant to 15 U.S.C. § 1681(n).

   66. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).

   WHEREFORE, Plaintiff, Tremaine Blake, an individual, demands judgment in her favor against

Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to 15 U.S.C.

§ 1681(n).



                                 SECOND CAUSE OF ACTION
                        (Negligent Violation of the FCRA as to Equifax)
   67. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully state herein with the same force and effect as if the same were set forth at length herein.

   68. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.,

   69. Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from the

       credit file of the Plaintiff after receiving actual notice of such inaccuracies and conducting

       reinvestigation and by failing to maintain reasonable procedures with which to verify the

       disputed information in the credit file of the Plaintiff.

   70. Equifax has negligently failed to comply with the Act. The failure of Equifax to comply with

       the Act include but are not necessarily limited to the following:

               a) The failure to follow reasonable procedures to assure the maximum possible

                   accuracy of the information reported;




                                                  11
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                 PageID.12      Page 12 of 24



              b) The failure to correct erroneous personal information regarding the Plaintiff after

                  a reasonable request by the Plaintiff;

              c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by the Plaintiff;

              d) The failure to promptly and adequately investigate information which Defendant

                  Equifax had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

              f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                  the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Equifax to

                  delete;

              h) The failure to take adequate steps to verify information Equifax had reason to

                  believe was inaccurate before including it in the credit report of the consumer.

   71. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage by

      loss of credit, loss of ability to purchase and benefit from credit, and the mental and

      emotional pain, anguish, humiliation and embarrassment of credit denial.

   72. The conduct, action and inaction of Equifax was negligent, entitling the Plaintiff to damages

      under 15 U.S.C. § 1681o.

   73. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in an

      amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n) and 1681o.




                                                12
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                   PageID.13       Page 13 of 24



   WHEREFORE, Plaintiff, Tremaine Blake, an individual, demands judgment in her favor against

Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to 15 U.S.C.

§ 1681(n).



                                  THIRD CAUSE OF ACTION
                 (Willful Violation of the FCRA as to Defendant Capital One)
   74. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully state herein with the same force and effect as if the same were set forth at length herein.

   75. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.,

   76. Pursuant to the Act, all person who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   77. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

       when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

       furnisher must then conduct a timely investigation of the disputed information and review

       all relevant information provided by the agency.

   78. The results of the investigation must be reported to the agency and, if the investigation

       reveals that the original information is incomplete or inaccurate, the information from a

       furnisher such as the above listed above must report the results to other agencies which were

       supplied such information.

   79. The Defendant Capital One violated 15 U.S.C. § 1681s2-b by the publishing of the Account

       Liability Representation; by failing to fully and improperly investigate the dispute of the

       Plaintiff with respect to the Account Liability Representation; by failing to review all




                                                  13
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                   PageID.14       Page 14 of 24



       relevant information regarding same by failing to correctly report results of an accurate

       investigation to the credit reporting agencies.

   80. Specifically, the Defendant Capital One continued to report this account on the Plaintiff’s

       credit report after being notified of her dispute regarding the late payments being reported.

   81. Additionally, the Defendant Capital One failed to mark the account as disputed after

       receiving the dispute letter.

   82. As a result of the conduct, action and inaction of the Defendant Capital One, the Plaintiff

       suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

       and the mental and emotional pain, anguish, humiliation and embarrassment of credit

       denials.

   83. The conduct, action and inaction of Defendant Capital One was willful, rendering Defendant

       Capital One liable for actual, statutory and punitive damages in an amount to be determined

       by a jury pursuant to 15 U.S.C. § 1601(n).

   84. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

       Capital One in an amount to be determined by the Court pursuant to 15 U.S.C. § 1601(n).

   WHEREFORE, Plaintiff, Tremaine Blake, an individual, demands judgment in her favor against

Defendant Capital One for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681(n).



                                 FOURTH CAUSE OF ACTION
                  (Negligent Violation of the FCRA as to Defendant Capital One)
   85. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully state herein with the same force and effect as if the same were set forth at length herein.




                                                  14
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                PageID.15      Page 15 of 24



   86. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

      seq.,

   87. Pursuant to the Act, all person who furnished information to reporting agencies must

      participate in re-investigations conducted by the agencies when consumers dispute the

      accuracy and completeness of information contained in a consumer credit report.

   88. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

      when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

      furnisher must then conduct a timely investigation of the disputed information and review

      all relevant information provided by the agency.

   89. The results of the investigation must be reported to the agency and, if the investigation

      reveals that the original information is incomplete or inaccurate, the information from a

      furnisher such as the above-named Defendant must report the results to other agencies which

      were supplied such information.

   90. Defendant Capital One is liable to the Plaintiff for failing to comply with the requirements

      imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.

   91. After receiving the Dispute Notice from Equifax, Defendant Capital One negligently failed

      to conduct its reinvestigation in good faith.

   92. A reasonable investigation would require a furnisher such as Defendant Capital One to

      consider and evaluate a specific dispute by the consumer, along with all other facts, evidence

      and materials provided by the agency to the furnisher.

   93. Additionally, the Defendant Capital One failed to mark the account as disputed after

      receiving the dispute letter.




                                                15
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                   PageID.16       Page 16 of 24



   94. The conduct, action and inaction of Defendant Capital One was negligent, entitling the

       Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

   95. As a result of the conduct, action and inaction of the Defendant Capital One, the Plaintiff

       suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

       and the mental and emotional pain, anguish, humiliation and embarrassment of credit

       denials.

   96. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the Defendant

       Capital One in an amount to be determined by the Court pursuant to 15 U.S.C. § 1601(n)

       and 1681o.

   WHEREFORE, Plaintiff, Tremaine Blake, an individual, demands judgment in her favor against

Defendant Capital One, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681(n).

                                  FIFTH CAUSE OF ACTION
                     (Willful Violation of the FCRA as to Defendant Dort)
   97. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully state herein with the same force and effect as if the same were set forth at length herein.

   98. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.,

   99. Pursuant to the Act, all person who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   100.       Pursuant to the Act, a furnisher of disputed information is notified by the reporting

       agency when the agency receives a notice of dispute from a consumer such as the Plaintiff.

       The furnisher must then conduct a timely investigation of the disputed information and

       review all relevant information provided by the agency.


                                                  16
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                 PageID.17       Page 17 of 24



   101.      The results of the investigation must be reported to the agency and, if the

      investigation reveals that the original information is incomplete or inaccurate, the

      information from a furnisher such as the above listed above must report the results to other

      agencies which were supplied such information.

   102.      The Defendant Dort violated 15 U.S.C. § 1681s2-b by the publishing of the Account

      Liability Representation; by failing to fully and improperly investigate the dispute of the

      Plaintiff with respect to the Account Liability Representation; by failing to review all

      relevant information regarding same by failing to correctly report results of an accurate

      investigation to the credit reporting agencies.

   103.      Specifically, the Defendant Dort continued to report this account on the Plaintiff’s

      credit report after being notified of her dispute regarding the late payment notations.

   104.      Additionally, the Defendant Dort failed to mark the account as disputed after

      receiving the dispute letter.

   105.      As a result of the conduct, action and inaction of the Defendant Dort, the Plaintiff

      suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

      and the mental and emotional pain, anguish, humiliation and embarrassment of credit

      denials.

   106.      The conduct, action and inaction of Defendant Dort was willful, rendering Defendant

      Dort liable for actual, statutory and punitive damages in an amount to be determined by a

      jury pursuant to 15 U.S.C. § 1601(n).

   107.      The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Defendant Dort in an amount to be determined by the Court pursuant to 15 U.S.C. § 1601(n).




                                                17
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                   PageID.18      Page 18 of 24



   WHEREFORE, Plaintiff, Tremaine Blake, an individual, demands judgment in her favor against

Defendant Dort for damages together with attorney’s fees and court costs pursuant to 15 U.S.C.

§ 1681(n).

                                   SIXTH CAUSE OF ACTION
                      (Negligent Violation of the FCRA as to Defendant Dort)
   108.          Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at length

       herein.

   109.          This is an action for negligent violation of the Fair Credit Reporting Act U.S.C.

       § 1681 et seq.,

   110.          Pursuant to the Act, all person who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   111.          Pursuant to the Act, a furnisher of disputed information is notified by the reporting

       agency when the agency receives a notice of dispute from a consumer such as the Plaintiff.

       The furnisher must then conduct a timely investigation of the disputed information and

       review all relevant information provided by the agency.

   112.          The results of the investigation must be reported to the agency and, if the

       investigation reveals that the original information is incomplete or inaccurate, the

       information from a furnisher such as the above-named Defendant must report the results to

       other agencies which were supplied such information.

   113.          Defendant Dort is liable to the Plaintiff for failing to comply with the requirements

       imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.




                                                  18
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                  PageID.19       Page 19 of 24



   114.          After receiving the Dispute Notice from Equifax, Defendant Dort negligently failed

       to conduct its reinvestigation in good faith.

   115.          A reasonable investigation would require a furnisher such as Defendant Dort to

       consider and evaluate a specific dispute by the consumer, along with all other facts, evidence

       and materials provided by the agency to the furnisher.

   116.          Additionally, the Defendant Dort failed to mark the account as disputed after

       receiving the dispute letter.

   117.          The conduct, action and inaction of Defendant Dort was negligent, entitling the

       Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

   118.          As a result of the conduct, action and inaction of the Defendant Dort, the Plaintiff

       suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

       and the mental and emotional pain, anguish, humiliation and embarrassment of credit

       denials.

   119.          The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

       Defendant Dort in an amount to be determined by the Court pursuant to 15 U.S.C. § 1601(n)

       and 1681o.

   WHEREFORE, Plaintiff, Tremaine Blake, an individual, demands judgment in her favor against

Defendant Dort, for damages together with attorney’s fees and court costs pursuant to 15 U.S.C.

§ 1681(n).

                                 SEVENTH CAUSE OF ACTION
                       (Willful Violation of the FCRA as to Defendant CA)
   120.          Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at length

       herein.


                                                  19
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                   PageID.20      Page 20 of 24



   121.          This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681

      et seq.,

   122.          Pursuant to the Act, all person who furnished information to reporting agencies must

      participate in re-investigations conducted by the agencies when consumers dispute the

      accuracy and completeness of information contained in a consumer credit report.

   123.          Pursuant to the Act, a furnisher of disputed information is notified by the reporting

      agency when the agency receives a notice of dispute from a consumer such as the Plaintiff.

      The furnisher must then conduct a timely investigation of the disputed information and

      review all relevant information provided by the agency.

   124.          The results of the investigation must be reported to the agency and, if the

      investigation reveals that the original information is incomplete or inaccurate, the

      information from a furnisher such as the above listed above must report the results to other

      agencies which were supplied such information.

   125.          The Defendant CA violated 15 U.S.C. § 1681s2-b by the publishing of the Account

      Liability Representation; by failing to fully and improperly investigate the dispute of the

      Plaintiff with respect to the Account Liability Representation; by failing to review all

      relevant information regarding same by failing to correctly report results of an accurate

      investigation to the credit reporting agencies.

   126.          Specifically, the Defendant CA continued to report this account on the Plaintiff’s

      credit report after being notified of her dispute regarding the balance of the debt.

   127.          As a result of the conduct, action and inaction of the Defendant CA, the Plaintiff

      suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,




                                                   20
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                   PageID.21      Page 21 of 24



       and the mental and emotional pain, anguish, humiliation and embarrassment of credit

       denials.

   128.          The conduct, action and inaction of Defendant CA was willful, rendering Defendant

       CA liable for actual, statutory and punitive damages in an amount to be determined by a jury

       pursuant to 15 U.S.C. § 1601(n).

   129.          The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Defendant CA in an amount to be determined by the Court pursuant to 15 U.S.C. § 1601(n).

   WHEREFORE, Plaintiff, Tremaine Blake, an individual, demands judgment in her favor against

Defendant CA for damages together with attorney’s fees and court costs pursuant to 15 U.S.C.

§ 1681(n).

                                  EIGHTH CAUSE OF ACTION
                      (Negligent Violation of the FCRA as to Defendant CA)
   130.          Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at length

       herein.

   131.          This is an action for negligent violation of the Fair Credit Reporting Act U.S.C.

       § 1681 et seq.,

   132.          Pursuant to the Act, all person who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   133.          Pursuant to the Act, a furnisher of disputed information is notified by the reporting

       agency when the agency receives a notice of dispute from a consumer such as the Plaintiff.

       The furnisher must then conduct a timely investigation of the disputed information and

       review all relevant information provided by the agency.


                                                  21
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                  PageID.22       Page 22 of 24



   134.       The results of the investigation must be reported to the agency and, if the

       investigation reveals that the original information is incomplete or inaccurate, the

       information from a furnisher such as the above-named Defendant must report the results to

       other agencies which were supplied such information.

   135.       Defendant CA is liable to the Plaintiff for failing to comply with the requirements

       imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.

   136.       After receiving the Dispute Notice from Equifax, Defendant CA negligently failed

       to conduct its reinvestigation in good faith.

   137.       A reasonable investigation would require a furnisher such as Defendant CA to

       consider and evaluate a specific dispute by the consumer, along with all other facts, evidence

       and materials provided by the agency to the furnisher.

   138.       The conduct, action and inaction of Defendant CA was negligent, entitling the

       Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

   139.       As a result of the conduct, action and inaction of the Defendant CA, the Plaintiff

       suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

       and the mental and emotional pain, anguish, humiliation and embarrassment of credit

       denials.

   140.       The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

       Defendant CA in an amount to be determined by the Court pursuant to 15 U.S.C. § 1601(n)

       and 1681o.

   WHEREFORE, Plaintiff, Tremaine Blake, an individual, demands judgment in her favor against

Defendant CA, for damages together with attorney’s fees and court costs pursuant to 15 U.S.C.

§ 1681(n).




                                                 22
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                  PageID.23          Page 23 of 24



                                NINETH CAUSE OF ACTION
                        (Violations of the FDCPA as to Defendant CA)

   141.      Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein with the same force and effect as if the same were set forth at

      length herein.

   142.      Defendant's debt collection efforts attempted and/or directed towards Plaintiff violate

      various provisions of the FDCPA, including but not limited to to 15 U.S.C. §§ 1692e,

      1692e(2), 1692e(5), 1692e(8), 1692e(10) and 1692f.

   143.      As a result of the Defendant's violations of the FDCPA, Plaintiff has been damaged

      and is entitled to damages in accordance with the FDCPA.



                                DEMAND FOR TRIAL BY JURY

   144.      Plaintiff demands and hereby respectfully requests a trial by jury for all claims and

      issues this complaint to which Plaintiff is or may be entitled to a jury trial.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

      a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for

          each negligent violation as alleged herein;

      b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1) and 15 U.S.C.

          § 1692k(a)1);

      c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a) and 15 U.S.C.

          § 1692k(2)(A);

      d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

      e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);



                                                 23
Case 2:18-cv-13815-BAF-EAS ECF No. 1 filed 12/10/18                PageID.24     Page 24 of 24



      f) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1681n(a)(3), 15

          U.S.C. § 1681o(a)(2), 15 U.S.C. § 1640(a)(3) and 15 U.S.C. § 1692k(a)(3);

      g) For any such other and further relief, as well as further costs, expenses and

             disbursements of this action as this Court may deem just and proper.



Dated: 12/10/2018                                          Respectfully Submitted,

                                                    STEIN SAKS, PLLC

                                                    /S/Yaakov Saks         ___________
                                                    Yaakov Saks, Esq.
                                                    285 Passaic Street
                                                    Hackensack, NJ, 07601
                                                    ysaks@steinsakslegal.com
                                                    Counsel for Plaintiff Tremaine Blake




                                               24
